Per CuriaM.
The defendant’s sole assignment of error is to the court below signing the judgment above set forth.
It is now the settled rule of appellate courts that verdicts and judgments will not be set aside for harmless error, or for mere error and no more. To accomplish this result, it must be made to appear not only that the ruling complained of was erroneous, but that it was material and prejudicial, amounting to a denial of some substantial right. Again, error will not be presumed; it must be affirmatively established. The appellant is required to show error, and he must make it appear plainly, as the presumption is against him.
From the above well settled law in this jurisdiction, the record does not disclose any prejudicial or reversible error. The judgment of the court below is
Affirmed.